Citation Nr: 0823601	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.

3.  Entitlement to an initial compensable rating for 
Raynaud's syndrome.

4.  Entitlement to an initial compensable rating for eczema.

5.  Entitlement to an initial compensable rating for migraine 
headache.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and K.M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 2003.   

This matter comes to the Board of Veterans' Appeals (Board) 
from May and July 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a May 2003 rating decision, the RO granted 
service connection for hypothyroidism (10 percent), Raynaud's 
syndrome (noncompensable), eczema (noncompensable), and for 
migraine headaches (noncompensable).  The veteran has 
appealed for higher initial ratings.  In July 2003, the RO 
denied service connection for a seizure disorder.

In January 2008, the Board remanded the case for a 
videoconference hearing.  In April 2008, the veteran 
presented testimony at a videoconference hearing on appeal 
before the undersigned Veterans Law Judge; a copy of the 
hearing transcript is in the record.

In January and March 2008, the veteran's private physician 
opined that the veteran is totally disabled.  This is 
referred as a possible claim for a total disability rating 
for compensation purposes based on individual 
unemployability.

Claims for higher initial ratings for hypothyroidism, 
Raynaud's syndrome, eczema, and for migraines are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent evidence is in relative equipoise as to whether 
the veteran's psychogenic non-epileptic seizures arose during 
active service. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a psychogenic non-epileptic seizure disability was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal in reference 
to the veteran's claim seeking entitlement to service 
connection for a seizure disorder.  Accordingly, the duty to 
notify and the duty to assist need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his [or her] unit's history, service 
medical records, and all pertinent lay and medical evidence 
in the case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, she will not be afforded this 
consideration.  

The veteran's service treatment records note treatment and 
hospitalization at various times throughout her 24-year 
military career for possible seizure disorder, blackouts, 
syncopal episodes, and loss of consciousness.  The etiology 
of these episodes was never understood and epilepsy was not 
confirmed, but severe psychosocial stressors were felt to 
play a part.  (See claims files, Vol II).  

The veteran underwent a pre-separation VA compensation 
examination in July 2002.  The physician offered a diagnosis 
of tonic-clonic seizures and noted that this disorder 
required further treatment.  

In May 2003, shortly after discharge and retirement from 
active military service, the veteran underwent a VA 
neurological examination.  She reported that her parents and 
siblings had histories of grand mal seizures.  She reported 
that her most recent seizure occurred on May 15th.  The 
neurologist concluded, "It is my opinion that this patient 
more likely than not suffers from psychogenic non-epileptic 
seizures and she does not require antiepileptic medications 
since 1995, and apparently has a very questionable history of 
seizures."

In early June 2003, the veteran underwent a VA mental 
disorders examination.  She reported that her most recent 
seizure occurred three weeks ago.  The psychiatrist noted 
past seizures and pseudo seizures, but offered no seizure-
related diagnosis.  

In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that 
seizure activity arose in 1980 and has been manifested ever 
since.  

In this case, because the onset of seizure and pseudo-seizure 
activity is documented in the veteran's STRs, because this 
disorder has continued since active service, and because the 
best available diagnosis is "psychogenic non-epileptic 
seizures," the Board must conclude that the evidence is at 
least in relative equipoise on the issue of service 
connection.  The benefit of the doubt doctrine will therefore 
be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for psychogenic non-epileptic 
seizures must therefore be granted. 


ORDER

Service connection for a psychogenic non-epileptic seizure 
disability is granted. 


REMAND

During a videoconference hearing before the undersigned in 
April 2008, the veteran's representative requested current 
compensation examinations for hypothyroidism, Raynaud's 
syndrome, eczema, and migraines.  The representative asserted 
that some or all of these disabilities had increased in 
severity since the most recent VA examinations.  The most 
recent examinations for hypothyroidism, Raynaud's, eczema, 
and headaches were conducted in March 2005.  

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the Court held 
that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a current medical examination was required. 





Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination, by an appropriate 
specialist, to determine the current 
severity of her service-connected 
hypothyroidism.  The claims files should 
be made available to the physician for 
review.  All indicated tests and studies 
should be undertaken.  The physician is 
asked to review the relevant medical 
history and note that review in the 
report.  All symptomatology attributable 
to the disability should be noted in the 
examination report.  The physician should 
offer a rationale for any conclusion in a 
legible report.  

2.  The veteran should be scheduled for 
an examination, by an appropriate 
specialist, to determine the current 
severity of her service-connected 
Raynaud's syndrome.  All indicated tests 
and studies should be undertaken.  The 
claims files should be made available to 
the physician for review.  The physician 
is asked to review the relevant medical 
history and note that review in the 
report.  All pertinent symptomatology and 
findings should be reported in detail.  
In the assessment, the examiner is 
requested to address the following:

The examiner is requested to indicate 
which extremities are affected by 
Raynaud's syndrome, and the frequency of 
characteristic attacks, which include 
sequential color change of the digits, 
sometimes with pain and paresthesias.  
The examiner is requested to comment on 
the presence or absence of any findings 
of arthralgia, pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes.  The 
physician should offer a rationale for 
any conclusion in a legible report.   

3.  The veteran should be afforded a 
dermatological examination, by an 
appropriate specialst, to determine the 
current severity of her service-connected 
eczema.  The claims files should be made 
available to the physician for review.  
All indicated tests and studies should be 
undertaken.  The physician is asked to 
review the relevant medical history and 
note that review in the report.  If 
feasible, color photographs of the 
affected areas should be taken and 
associated with the examination report.  
All examination findings should be 
clearly reported to allow for evaluation 
under all applicable VA rating criteria.  
The examiner should specifically comment 
on the extent of skin disability and the 
percentage of the veteran's body that is 
affected.  After reviewing the record 
with attention to the medications which 
have been prescribed for the veteran's 
skin disability, the examiner should also 
report whether the veteran has undergone 
systemic therapy such as corticosteroids 
or other immunosupporessive drugs and, if 
so, the duration of such therapy.

4.  The veteran should also be scheduled 
for a special VA neurological 
examination, by an appropriate 
specialist, to ascertain the current 
severity of the veteran's service-
connected migraines headaches.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  On the 
basis of current findings, a thorough 
review of the file, and a history 
obtained from the veteran, the examiner 
should fully describe all headaches and 
other manifestations associated with the 
service-connected headache disability.  
Complete information concerning the 
frequency and severity of the headaches 
and any associated neurological 
manifestations should be reported in 
detail.  The physician should offer a 
rationale for any conclusion in a legible 
report.  

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims for higher initial ratings for the 
claimed disabilities.  If the benefits 
sought remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that failure to cooperate by reporting 
for examination without good cause may result in the denial 
of the claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


